DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Imai et al. (U.S. Patent 5,468,997).
As to claim 1, Imai discloses a wiring substrate (1) as shown in figure 1 comprising:

    PNG
    media_image1.png
    252
    418
    media_image1.png
    Greyscale

a substrate (2) having a main surface; and

wherein the conductor column (10) includes a conductor column body (11) and an overhanging part (8) overhanging from an outer periphery of the conductor column body in a middle of a height direction of the conductor column body.
As to claim 4, Imai discloses the conductor column body (11) includes a plurality of conductor parts stacked in the height direction, and the overhanging part (8) is provided at a boundary between the plurality of conductor parts (11).
As to claim 6, Imai discloses the plurality of conductor parts (11) includes at least one conductor part having a straight shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP-62966, hereafter JP966.
Regarding claim 2, Imai discloses all of the limitations of claimed invention except for the overhanging part has an annular shape and is inclined to be closer to the substrate as being headed toward an outer side in a radial direction from the conductor column body.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of JP966 employed in the wiring substrate or Imai in order to achieve electrical interconnections and protect the conductor column body formed within the wiring substrate.
Regarding claim 10, Imai as modified by JP966 discloses the conductor column body (11) includes a plurality of conductor parts stacked in the height direction, and the overhanging part (8) is provided at a boundary between the plurality of conductor parts.

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Kao et al. (U.S. 2015/0257281).
Regarding claim 3, Imai discloses all of the limitations of claimed invention except for the conductor column has a first end and a second end as both ends in the height direction, and a shortest distance in the height direction from the first end to the overhanging part is different from a shortest distance in the height direction from the second end to the overhanging part.
Kao teaches a multilayer (100a) as shown in figure 1A comprising the conductor column (106) has a first end (top surface) and a second end (bottom surface) as both ends in the height direction, and a shortest distance in the height direction from the first 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kao employed in the wiring substrate or Imai in order to provide electrical connections of the components with short pins or leads connected to the wiring board.
Regarding claim 11, Imai as modified by JP966 discloses the conductor column body (11) includes a plurality of conductor parts stacked in the height direction, and the overhanging part (8) is provided at a boundary between the plurality of conductor parts.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Kumar et al. (U.S. 2013/0014982).
Regarding claim 5, Imai discloses all of the limitations of claimed invention except for the plurality of conductor parts includes a first conductor part having a first tapered shape and a second conductor part having a second tapered shape in an opposite direction to the first tapered shape.
Kumar teaches a printed circuit board as shown in figure 10 comprising the plurality of conductor parts (608) includes a first conductor part having a first tapered shape (the first tapered connected to the first line 606) and a second conductor part having a second tapered (the second tapered away from the second line 606) shape in an opposite direction to the first tapered shape.
.

Claims 7-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Ogawa et al. (U.S. 2013/0050957).
As to claims 7, 14, and 16, Imai discloses a module comprising: the wiring substrate (1) described in claim 1; an electronic component (4) disposed on the wiring substrate except for a sealing resin provided to cover the electronic component and the wiring substrate, wherein one end of the conductor column is exposed from the sealing resin.
Ogawa teaches a composite module (500) as shown in figure 5 comprising a sealing resin (109) provided to cover the electronic component (106) and the wiring substrate (101), wherein one end of the conductor column (110) is exposed from the sealing resin.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ogawa employed in the wiring substrate or Imai in order to provide electrical connection to an external device and protect the components mounted on the wiring from the external impact.
Regarding claims 8, 15, Imai as modified by Ogawa teaches the electronic component includes a first component (the bottom106) disposed on the main surface of the substrate and a second component (top 106) disposed on a surface opposite to the main surface of the substrate.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP-62966, hereafter JP966, and further in view of Ogawa.
As to claim 12, Imai as modified by JP966 discloses a module comprising: the wiring substrate (1) described in claim 2; an electronic component (4) disposed on the wiring substrate except for a sealing resin provided to cover the electronic component and the wiring substrate, wherein one end of the conductor column is exposed from the sealing resin.
Ogawa teaches a composite module (500) as shown in figure 5 comprising a sealing resin (109) provided to cover the electronic component (106) and the wiring substrate (101), wherein one end of the conductor column (110) is exposed from the sealing resin.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ogawa employed in the wiring substrate or Imai and JP966 in order to provide electrical connection to an external device and protect the components mounted on the wiring from the external impact.
Regarding claim 8, Imai as modified by JP966 and Ogawa teaches the electronic component includes a first component (the bottom106) disposed on the main surface of the substrate and a second component (top 106) disposed on a surface opposite to the main surface of the substrate.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP-62966, hereafter JP966, and further in view of Kao.

Kao teaches a multilayer (100a) as shown in figure 1A comprising the conductor column (106) has a first end (top surface) and a second end (bottom surface) as both ends in the height direction, and a shortest distance in the height direction from the first end to the overhanging part (104b) is different from a shortest distance in the height direction from the second end to the overhanging part.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kao employed in the wiring substrate or Imai and JP966 in order to provide electrical connections of the components with short pins or leads connected to the wiring board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848